Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6429 Page 1 of 26


     1

     2

     3

     4

     5

     6

     7

     8                        UNITED STATES DISTRICT COURT
     9                      SOUTHERN DISTRICT OF CALIFORNIA

    10   Al Otro Lado, Inc., et al.,                   Case No.: 17-cv-02366-BAS-KSC
    11
                          Plaintiffs,
    12                                                 ORDER RE: ESI PROTOCOL
                v.
    13
         Kevin McAleenan, Acting Secretary,
    14   U.S. Department of Homeland
    15   Security, in his official capacity, et al.,

    16                    Defendants.
    17

    18

    19         After conferring on these matters, the Parties propose to the Court the
    20   following terms, which are hereby adopted and entered as the Order governing
    21   production of electronic discovery.
    22         IT IS HEREBY ORDERED:
    23   I.    DEFINITIONS
    24        A.     The “Litigation” means the case captioned above.
    25        B.     “Electronically Stored Information” or “ESI” carries its broadest possible
    26               meaning consistent with Fed. R. Civ. P. 34(a) and Fed. R. Evid. 1001.
    27

    28

                                                                                    ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6430 Page 2 of 26


     1      C.    “Hard Copy Discovery” means any document or thing discoverable
     2            under Fed. R. Civ. P. 26(b)(l) and Fed. R. Civ. P. 34 that cannot be
     3            characterized as ESI.
     4      D.    “Document” carries its broadest meaning consistent with Fed. R. Civ. P.
     5            34 and includes both ESI and Hard Copy Discovery.
     6      E.    “E-mail” means an electronic means for communicating written
     7            information through non-telephone systems that will send, store, process
     8            and receive information.
     9      F.    “Format” means the internal structure of a file, which defines the way it
    10            is stored and used.
    11      G.    “Native File(s)” or “Native Format” means ESI that is a file or datum
    12            created by a computer-based, cloud-based, or artificial intelligence-based
    13            application (including, by way of example, Microsoft Office, Microsoft
    14            Access, video and audio files, *.eml, *.pst, and *.pdf files).
    15      H.    “Non-Custodial Data Source” means a system or container that stores
    16            ESI, but over which an individual custodian does not organize, manage,
    17            or maintain the ESI in the system or container, such as an enterprise
    18            system or database.
    19      I.    “Producing Party” means a Party that produces documents.
    20      J.    “Receiving Party” means a Party to whom documents are produced.
    21      K.    “Responsive Document” means any document that the Producing Party
    22            has agreed to produce or log, or that the Producing Party has been ordered
    23            to produce by the Court.
    24      L.    “Metadata” means (i) information embedded in a Native File that is not
    25            ordinarily viewable or printable from the application that generated,
    26            edited, or modified such Native File; and (ii) information generated
    27            automatically by the operation of a computer or other information
    28

                                                 2                                 ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6431 Page 3 of 26


     1              technology system when a Native File is created, modified, transmitted,
     2              deleted or otherwise manipulated by a user of such system.
     3         M.   “Static Image(s)” means a representation of ESI produced by converting
     4              a Native File into a standard image format capable of being viewed and
     5              printed on standard computer systems. A Tagged Image File Format
     6              (TIFF) image is an example of a Static Image.
     7         N.   “Tagged Image File Format” or “TIFF” refers to the CCITT Group IV
     8              graphic file format for storing bit-mapped images of ESI or paper
     9              documents.
    10         O.   “Load/Utilization File” means an electronic file containing information
    11              identifying a set of paper-scanned images or processed ESI and
    12              indicating where individual pages or files belong together as documents,
    13              including attachments, and where each document begins and ends. A
    14              Load/Utilization File will also contain data relevant to the individual
    15              Documents, including extracted and user-created Metadata, coded data,
    16              as well as OCR or Extracted Text.
    17         P.   “OCR” means the optical character recognition file which is created by
    18              software used in conjunction with a scanner that is capable of reading
    19              text-based documents and making such documents searchable using
    20              appropriate software.
    21         Q.   “Extracted Text” means the text extracted from a Native File and
    22              includes all header, footer and document body information.
    23   II.    PROCEDURES REGARDING DOCUMENT COLLECTION
    24         A.   Ongoing Cooperation and Consultation. The parties agree to consult and
    25              cooperate reasonably as discovery proceeds regarding the collection of
    26              Hard Copy Discovery and ESI.
    27         B.   Custodial and Non-Custodial Sources. Within 14 days of a Producing
    28              Party serving its responses and objections or an interrogatory answer
                                                  3                              ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6432 Page 4 of 26


     1              stating that it will produce documents under Fed. R. Civ. P. 33(d), the
     2              Producing Party will disclose an initial list of each of its proposed
     3              document custodians and non-custodial sources reflecting those
     4              individuals and sources that are likely to possess/contain information
     5              and/or documents responsive to the Rule 34 requests. The parties will
     6              meet and confer within 14 days of this disclosure regarding the
     7              sufficiency of the custodial and non-custodial source designations.
     8        C.    Search Terms.
     9         Within 14 days of the meet-and-confer regarding the Producing Party’s
    10   disclosure of custodial and non-custodial sources, the Producing Party will disclose
    11   the search terms it intends to apply to its designated custodial and non-custodial
    12   sources (and identify to which of those sources it will apply those search terms). The
    13   parties shall meet and confer within 14 days of this disclosure regarding the
    14   sufficiency of search terms to be used to ascertain the electronic documents that will
    15   be reviewed for possible production. Should the parties fail to agree as to the search
    16   terms for their respective custodial and non-custodial files, either party may seek the
    17   intervention of the Court.
    18         If a Producing Party intends to use search terms to identify documents and
    19   ESI that will be collected from agreed-upon or Court-ordered custodians and non-
    20   custodial sources, it shall disclose its intention to do so to the Receiving Party prior
    21   to collecting those materials. In addition, the parties agree that certain types of ESI
    22   do not contain meaningful text and may not be amenable to a proximity-based text
    23   search. Therefore, the parties agree that the following file extensions will be
    24   excluded from search terms applied at the collection phase: *.ai, *.aif, *.avi, *.bin,
    25   *.bmp, *.cab, *.chi, *.chm, *.com, *.flv, *.gif, *.iso, *.jpeg, *.mpg, *.mov, *.mp3,
    26   *.mp4, *.mpe, *.mpeg, *.mpg, *.obj, *.opt, *.png, *.pbd, *.psd, *.psp, *.qt, *.ram,
    27   *.res, *.rmi, *.sys, *.tmp, *.tff, *.vbx, *.wav, *.wmv, *.wma, *.wpg, *.xls, *.xlsx,
    28   and *.xfd. The parties further agree to meet and confer regarding video and audio
                                                     4                                ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6433 Page 5 of 26


     1   file extensions that the Producing Party commonly uses in the regular course of
     2   business that are not contained on the foregoing list to determine whether those file
     3   extensions should be excluded from search terms applied at the collection phase.
     4         The parties reserve their rights to identify responsive documents through
     5   methods other than search terms, to include informed custodial self-identification.
     6   “Informed custodial self-identification” means a process by which a document
     7   custodian, in consultation with legal counsel, identifies folders, drives, or
     8   repositories of documents and/or ESI that are likely to contain materials that are
     9   responsive to the Receiving Party’s discovery requests. The foregoing reference to
    10   “informed custodial self-identification” does not authorize custodians to directly
    11   collect documents or ESI that may be responsive to the Receiving Party’s discovery
    12   requests.
    13         To facilitate a meaningful meet-and-confer concerning each party’s search
    14   terms, no later than ten days prior to the meet-and-confer concerning search terms
    15   discussed in the previous paragraph, the Producing Party will provide a Hit Report
    16   (i.e., a file native to the program running the search analysis showing the total
    17   number of documents and the total number of documents with families that hit on a
    18   particular search string) of its terms on its designated data sources, or on a sample
    19   from certain of those designated data sources.
    20         If a Producing Party elects to provide its Hit Report based on a sample from
    21   certain of those designated data sources, it shall disclose the data sources that were
    22   included and excluded from the sample, the time period of the sample, and any
    23   known facts that could skew the results shown in the sample (i.e., a custodian being
    24   on leave or a non-custodial source being taken offline for maintenance). The parties
    25   will continue to meet and confer regarding the proper timeframe for such sampling.
    26         The parties further agree to meet and confer regarding search terms that may
    27   need to be revised because the terms result in a large number of false positive hits,
    28

                                                    5                               ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6434 Page 6 of 26


     1   the terms result in zero hits, or the terms result in an error that prevents them from
     2   being run.
     3           Likewise, no later than seven days prior to the meet and confer concerning
     4   search terms discussed in this paragraph, the Receiving Party shall provide the
     5   Producing Party with a copy of its proposed additions and revisions to the Producing
     6   Party’s search terms.
     7           Notwithstanding the other provisions of this section, the parties agree to
     8   provide more time to the Producing Party to provide Hit Reports or to assess the
     9   Receiving Party’s proposed additions and revisions if the data in question has not
    10   yet been collected and uploaded into a platform where a Hit Report functionality is
    11   available.
    12           If the parties are not able to agree on the search terms that will apply to
    13   designated custodial and non-custodial files within 28 days of the initial disclosure
    14   of search terms, the parties may submit their dispute to the Court.
    15   III.    TECHNOLOGY-ASSISTED REVIEW
    16           If either party intends to use technology-assisted review (“TAR”) to identify
    17   responsive information, the party that intends to use TAR shall disclose its protocol
    18   to the other party.
    19   IV.     HARD COPY DISCOVERY
    20          A.    Preservation. The Parties are taking reasonable steps to preserve hard
    21                copy documents that contain material that is relevant to the claims and
    22                defenses in the Litigation, to the extent such documents still exist and
    23                subject to the exceptions set forth herein.
    24          B.    Production Format and Metadata Protocols. Hard copy documents
    25                shall be produced in the format provided in Appendix A – Production
    26                Format Protocol.
    27

    28

                                                     6                               ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6435 Page 7 of 26


     1   V.     ELECTRONICALLY STORED INFORMATION
     2          The Parties agree to the following procedures regarding ESI and production
     3   formats:
     4         A.   ESI of Limited Accessibility. If a Producing Party contends that any
     5              responsive ESI is not reasonably accessible within the meaning of Fed.
     6              R. Civ. P. 26(b)(2)(B), that Party shall timely identify such ESI with
     7              reasonable particularity and shall provide the Receiving Party with the
     8              basis for declining to produce such ESI. The parties shall negotiate in
     9              good faith concerning the production of any such ESI.
    10         B.   Preservation. The Parties are taking reasonable steps to preserve ESI
    11              that is potentially relevant to the claims and defenses in this matter, to the
    12              extent such data still exist on an active data source and subject to the
    13              exceptions set forth herein and to the limitations on Defendants’
    14              preservation obligations with respect to video and audio data as set forth
    15              in the Court’s Order dated September 17, 2018 (ECF No. 170).
    16         C.   Production Format and Metadata Protocols. ESI shall be produced
    17              in the format provided in Appendix A - Production Format Protocol.
    18   VI.    PRIVILEGE LOG AND TREATMENT OF PRIVILEGED
    19          MATERIALS
    20         A.   Privilege Log. Consistent with the Federal Rules of Civil Procedure, a
    21              party withholding or redacting any responsive document on the grounds
    22              of privilege, immunity, or any similar claim shall provide to the
    23              Receiving Party a privilege log. The following privileged items need not
    24              be included in the privilege log: activities undertaken in compliance with
    25              the duty to preserve information (including, but not limited to, litigation
    26              hold letters) that are protected from disclosure under Fed. R. Civ. P.
    27              26(b)(3)(A) and (B); communications or documents relating to the actual
    28              conduct of litigation post-complaint; and communications between any
                                                    7                                 ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6436 Page 8 of 26


     1            party and counsel for that party, whether in-house counsel (including
     2            agency counsel) or outside counsel (including the Department of Justice),
     3            if the communications were created after the date when the original
     4            Complaint in this case was filed.
     5      B.    Privilege Log Contents. Any document withheld or redacted shall be
     6            listed on a privilege log that shall contain the following information: (i)
     7            a unique privilege log identifier; (ii) the date of the document (to the
     8            extent that this information is available in the document’s metadata); (iii)
     9            the identity of all persons who authored, signed, or otherwise prepared
    10            the document (to the extent that this information is available in the
    11            document’s metadata); (iv) the identity of all persons designated as
    12            addressees or copyees (to the extent that this information is available in
    13            the document’s metadata); (v) if necessary to evaluate the claim of
    14            privilege, a description of the contents of the document that, without
    15            revealing information itself privileged or protected, is sufficient to
    16            understand the subject matter of the document and the basis of the claim
    17            of privilege or immunity; (vi) the type or nature of the privilege asserted
    18            (e.g., attorney-client privilege, work product doctrine, etc.); and (vii) for
    19            redacted documents, the Bates numbers corresponding to the first and
    20            last page of any document redacted. For all individuals listed on a log
    21            whose role as an attorney is the basis for a claim of privilege, the privilege
    22            log shall contain some indication that the individual is an attorney (for
    23            example, an asterisk next to each attorney’s name). Where a party or
    24            non-party determines in good faith that any of the privilege log
    25            disclosures called for by this paragraph would be privileged themselves,
    26            the party or non-party shall disclose as much non-privileged information
    27            called for by this paragraph as possible.
    28

                                                  8                                 ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6437 Page 9 of 26


     1      C.    Protocols for Logging “Families.” Each member of a document family
     2            (i.e., e-mail attaching memorandum) that is withheld or redacted on the
     3            grounds of privilege, immunity or any similar claim shall be identified
     4            on the log separately.
     5      D.    Logging Emails. Nothing in this Order shall prevent the parties from
     6            producing emails in threads which capture all prior email content in the
     7            longest inclusive thread (the most recent email), including attachments
     8            (to the extent available). The use of email threading shall not relieve a
     9            party from ensuring the review and production of all responsive and
    10            unique content, including attachments from emails prior to the longest
    11            inclusive thread, or conversations which diverge from the longest
    12            inclusive thread. Parties shall only be required to produce or log the
    13            longest inclusive thread, as well as any responsive attachments, in
    14            accordance with Paragraph C. If a Producing Party intends to produce
    15            threaded emails, it shall disclose its intention to do so to the Receiving
    16            Party as soon as is practicable.
    17      E.    Protocols for Logging Redactions. If a Producing Party redacts its
    18            documents or ESI based on the fact that they contain Protected Personal
    19            Information (“PPI”), law enforcement record identification numbers, or
    20            information regarding non-party individual asylum applicants that may
    21            not be disclosed by law, and the information is redacted in such a manner
    22            that the reason for the redaction is obvious on its face, then the Producing
    23            Party need not log those redactions. For example, if the Producing Party
    24            redacts Personally Identifiable Information, such as Social Security
    25            Numbers, that are clearly identified as such (“SSN [Redacted]”), there is
    26            no need to log the reason for the redaction. However, redactions based
    27            on attorney-client privilege, attorney work product doctrine, law
    28

                                                  9                               ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6438 Page 10 of 26


     1            enforcement privilege, and deliberative process privilege shall be
     2            included in the Producing Party’s privilege log.
     3      F.    Protocols for Logging Non-Responsive Attachments. The Producing
     4            Party shall have no obligation to include non-responsive attachments to
     5            emails that are privileged in its privilege log.
     6      G.    502(d) Order. This Order is entered pursuant to Rule 502(d) of the
     7            Federal Rules of Evidence. Subject to the provisions of this Order, if the
     8            Producing Party discloses information in connection with the Litigation
     9            that the Producing Party thereafter claims to be protected by the attorney-
    10            client privilege, work product protection, or any other privilege or
    11            protection,    to   include     governmental       privileges   (“Disclosed
    12            Information”), the disclosure of that Disclosed Information will not
    13            constitute or be deemed a waiver or forfeiture—in this or any other
    14            action—of any claim of privilege or work product protection that the
    15            Producing Party would otherwise be entitled to assert with respect to the
    16            Disclosed Information and its subject matter.
    17             1.     The Order will apply to attorney-client privilege, governmental
    18                    privileges, work-product protections, and all other protections
    19                    from disclosure afforded by Federal Rules of Civil Procedure
    20                    26(b) or required by statute. The foregoing reference to Fed. R.
    21                    Civ. P. 26(b) shall not be interpreted to allow a Producing Party
    22                    to claw back a document based solely on a party’s assertion that
    23                    the document is not relevant to any party’s claim or defense.
    24             2.     Nothing in this Order shall constitute an admission that any
    25                    document disclosed in this litigation is subject to any of the
    26                    foregoing privileges or protections, or that any party is entitled
    27                    to raise or assert such privileges.
    28

                                                  10                               ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6439 Page 11 of 26


     1             3.    This Order protects any disclosure of Disclosed Information,
     2                   whether that disclosure is inadvertent or otherwise.
     3             4.    Each party is entitled to decide, in its sole discretion, the
     4                   appropriate degree of care to exercise in reviewing materials for
     5                   privilege. Irrespective of the care that is actually exercised in
     6                   reviewing materials for privilege, the Court hereby orders that
     7                   disclosure of Disclosed Information in discovery conducted in
     8                   this Litigation shall not waive any claim of privilege or work
     9                   product protection that the Producing Party would otherwise be
    10                   entitled to assert with respect to the Disclosed Information and
    11                   its subject matter.
    12             5.    Federal Rule of Civil Procedure 26(b)(5)(B) shall govern the
    13                   clawback of produced documents or information on the grounds
    14                   of privilege or work product protection. Any Party may request
    15                   the return of any produced material or information on the
    16                   grounds of privilege or work product protection by identifying it,
    17                   stating the basis for withholding such material or information
    18                   from production, and providing any other information that would
    19                   be listed on a supplemental privilege log (“Privilege Notice”).
    20                   Upon receipt of the Privilege Notice, the Receiving Party shall,
    21                   within five business days:
    22                   a.    Destroy the produced material or information and all
    23                         copies thereof, and expunge from any other document or
    24                         material, information derived solely from the produced
    25                         material or information. The Receiving Party will certify
    26                         to the Producing Party that the document has been
    27                         destroyed, subject to the caveats below. If a document
    28                         must be destroyed as determined by the process above,
                                               11                               ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6440 Page 12 of 26


     1                         that document, along with copies and notes about the
     2                         document, that exist on back-up tapes, systems, or similar
     3                         storage need not be immediately deleted or destroyed, and,
     4                         instead, such materials shall be overwritten and destroyed
     5                         in the normal course of business. Until they are
     6                         overwritten in the normal course of business, the receiving
     7                         party will take reasonable steps to limit access, if any, to
     8                         the persons necessary to conduct routine IT and
     9                         cybersecurity functions; or
    10                   b.    Notify the Producing Party that it wishes to challenge the
    11                         claim of privilege or work product protection. The Parties
    12                         agree to meet and confer regarding the claim of privilege.
    13                         If, at the conclusion of the meet-and-confer process, the
    14                         Parties are still not in agreement, they may bring the issue
    15                         to the Court. The receiving party’s motion challenging the
    16                         assertion must not publicly disclose the information
    17                         claimed to be privileged. Any further briefing by any
    18                         party shall also not publicly disclose the information
    19                         claimed to be privileged if the privilege claim remains
    20                         unresolved or is resolved in the Producing Party’s favor.
    21                         Pending resolution of the judicial determination or
    22                         resolution between the parties, the Parties shall both
    23                         preserve and refrain from using the challenged
    24                         information for any purpose and shall not disclose it to any
    25                         person other than those required by law to be served with
    26                         a copy of any motion filed under seal in accordance with
    27                         applicable rules.
    28

                                               12                              ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6441 Page 13 of 26


     1               6.     This Order shall be interpreted to provide the maximum
     2                      protection allowed to the Producing Party by Federal Rule of
     3                      Evidence 502(d). The provisions of Federal Rules of Evidence
     4                      502(b)(1) and (2) are inapplicable to the production of Disclosed
     5                      Information under this Order. However, if for any reason, a Court
     6                      finds that this Section is inapplicable to Disclosed Information,
     7                      then Rule 502(b) will apply in its absence.
     8               7.     This Order applies to information produced both before and
     9                      after entry of this Order.
    10       H.     Contesting Claim of Privilege or Work Product Protection. Nothing
    11              in this Order shall limit the Receiving Party’s right to challenge the
    12              Producing Party’s claim that a document is protected from disclosure by
    13              an applicable privilege or by the work product doctrine. If, after the
    14              Receiving Party notifies the Producing Party of specific documents for
    15              which it is challenging privilege and after undertaking a subsequent
    16              meet-and-confer process, the Parties are unable to resolve any dispute
    17              they have concerning the protection of the documents in question, the
    18              Receiving Party may file the appropriate motion or application as
    19              provided by the Court’s procedures to compel production of such
    20              material. Any briefing related to a motion to compel, as well as any other
    21              briefing by any party, shall not publicly disclose the documents claimed
    22              to be privileged if the privilege claim remains unresolved or is resolved
    23              in the Producing Party’s favor.
    24   VII. MODIFICATION
    25         This Order may be modified by a Stipulated Order of the Parties or by the
    26   Court for good cause shown.
    27         Nothing in this Stipulation shall be construed to prohibit the undersigned
    28   Parties from agreeing to modify any provision of this Stipulation or seeking relief
                                                   13                              ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6442 Page 14 of 26


     1   from the Court. Nor shall anything in this Stipulation or any Party’s compliance be
     2   construed as a waiver of any Party’s rights under the Federal Rules of Civil
     3   Procedure. Nor shall anything in this Stipulation be interpreted to require disclosure
     4   of information that is not relevant to the claims or defenses in this case or that is
     5   protected by any applicable privilege. Nor shall anything in this Stipulation be
     6   construed to waive any objections as to the production, discoverability, or
     7   confidentiality of ESI.
     8

     9   Dated: July 12, 2019                           MAYER BROWN LLP
                                                          Ori Lev
    10                                                    Matthew H. Marmolejo
    11                                                    Stephen M. Medlock
                                                          Matthew E. Fenn
    12                                                    Micah D. Stein
    13                                                  AMERICAN IMMIGRATION
    14                                                  COUNCIL
                                                          Karolina Walters
    15

    16                                                  SOUTHERN POVERTY LAW
    17                                                  CENTER
                                                          Melissa Crow
    18                                                    Mary Bauer
                                                          Sarah Rich
    19                                                    Rebecca Cassler
    20
                                                        CENTER FOR CONSTITUTIONAL
    21                                                  RIGHTS
                                                          Baher Azmy
    22                                                    Ghita Schwarz
    23                                                    Angelo Guisado

    24
                                                        By /s/ Matthew H. Marmolejo
    25                                                    Matthew H. Marmolejo
    26
                                                        Attorneys for Plaintiffs
    27

    28

                                                   14                               ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6443 Page 15 of 26


     1   Dated: July 12, 2019                     U.S. DEPARTMENT OF JUSTICE
     2
                                                     Joseph H. Hunt
                                                     William C. Peachey
     3                                               Gisela A. Westwater
                                                     Katherine J. Shinners
     4                                               Sairah G. Saeed
                                                     Alexander J. Halaska
     5

     6                                            By /s/ Katherine J. Shinners
                                                     Katherine J. Shinners
     7
                                                  Attorneys for Defendants
     8

     9   IT IS SO ORDERED:
    10

    11   Dated: July 18, 2019
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27

    28

                                             15                              ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6444 Page 16 of 26


     1                                      APPENDIX A
     2                       PRODUCTION FORMAT PROTOCOL
     3
         I.    GENERAL FORMAT OF PRODUCTION
     4
               Whether originally stored in paper or electronic form, documents shall be
     5
         produced in electronic image form in the manner as described below.
     6
         Notwithstanding the foregoing provisions of this paragraph, the Parties reserve the
     7
         right to request that an alternative format or method of production be used for certain
     8
         documents, if such document is not susceptible to production in the format or
     9
         methods of production addressed herein. In that event, the Receiving Party and the
    10
         Producing Party will meet and confer to discuss alternative production requirements,
    11
         concerns, formats, or methods.
    12
         II.   PRODUCTION OF ELECTRONICALLY STORED INFORMATION
    13
               (ESI)
    14
         A.    Electronic Production. Except as set forth below, each party will produce
    15
               ESI in single TIFF format with appropriate load files and corresponding
    16
               multipage OCR text files. TIFF files shall be created directly from the original
    17
               electronic documents; a party may not create a TIFF file of ESI by printing
    18
               out paper copies of that electronic document and then scanning the paper copy
    19
               of the ESI. All TIFF files shall be single-page Group IV standard TIFF (300
    20
               DPI resolution). Each image shall have a unique file name, which is the
    21
               Bates/control number of the document. Original document orientation shall
    22
               be maintained (i.e., portrait to portrait and landscape to landscape). TIFFs will
    23
               show any and all text and images which would be visible to the reader using
    24
               the native software that created the document such as tracked changes and
    25
               comments. Documents containing color which require color to understand the
    26
               meaning, substance, or content of the document should be produced initially
    27
               in color.
    28

                                                   16                               ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6445 Page 17 of 26


     1   B.   Metadata. Each of the metadata and coding fields set forth in Paragraph IV
     2        that can be extracted from a document shall be produced for that document.
     3        The Parties are not obligated to populate manually any of the fields in
     4        Paragraph V if such fields cannot be extracted from a document, with the
     5        exception of the CUSTODIAN, PRODVOLID, and TIMEZONE, which shall
     6        be populated by the Producing party. Where Native Files are produced, each
     7        load file shall contain a link to natively produced documents via data values
     8        named “Native File.” The Native File values should contain the full directory
     9        path and file name (i.e., complete file path information) of the documents are
    10        contained in the produced media, and must be named per the Bates number
    11        on the first page of each document.
    12   C.   System Files. Common system and program files need not be processed,
    13        reviewed or produced. The Producing party shall keep an inventory of the
    14        system files not being produced and the criteria (e.g., non-human readable
    15        file, etc.) for not processing the files.
    16   D.   Email. Email shall be collected in a manner that maintains reliable email
    17        metadata and structure. Whenever possible, email shall be collected from the
    18        Producing Party’s email store or server. Metadata and “header fields” shall be
    19        extracted from email messages.
    20   E.   Document Unitization. For electronic documents, the relationship of
    21        documents in a document collection (e.g., cover letter and enclosures, email
    22        and attachments, binder containing multiple documents, or other documents
    23        where a parent-child relationship exists between the documents) shall be
    24        maintained through the scanning or conversion process from native format to
    25        TIFF. Document images generated from “child” attachments to emails stored
    26        in Native Format shall be produced contemporaneously and sequentially
    27        immediately after the “parent” email.
    28   F.   Parent-Child Relationships. Parent-child relationships (the association
                                                    17                           ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6446 Page 18 of 26


     1        between an attachment and its “parent” document) that have been maintained
     2        in the ordinary course of business should be preserved to the extent reasonably
     3        practicable. For example, if a Party is producing a hard copy printout of an
     4        email with its attachments, the attachments should be processed in order
     5        behind the email to the extent reasonable practicable.
     6   G.   Non-responsive family members. Non-responsive materials located within
     7        responsive documents and non-responsive attachments to responsive parents
     8        will be produced unless otherwise privileged.
     9   H.   De-Duplication. Removal of duplicate documents shall only be done on
    10        exact duplicate documents (based on MD5 or SHA-1 hash values at the
    11        document level) across all custodians (global) at the family level.
    12        Attachments to emails or other documents shall not be disassociated from the
    13        “parent” email or document even if they are exact duplicates of another
    14        document in the production. The Parties shall retain any metadata that would
    15        be lost following deduplication (e.g., Custodian) in a field that lists each
    16        distinct value separated by a semicolon. If a Party is unable to maintain such
    17        information or if global deduplication could otherwise limit the ability to
    18        provide that a particular document was possessed by a custodian, then
    19        removal of duplicate documents shall only be done on exact duplicate
    20        documents (based on MD5 or SHA-1 hash values at the document level)
    21        within a source (Custodian).
    22   I.   Other Technologies. Nothing in this Order shall prevent the parties from
    23        producing emails in threads; parties shall only be required to produce or log
    24        the inclusive email. The receiving party shall not use any other procedure to
    25        cull, filter, group, separate, or deduplicate, or near-deduplicate, etc. (i.e.
    26        reduce the volume of) responsive material before discussing with and
    27        obtaining the written approval of the producing party. All objective coding
    28        (e.g., near duplicate ID or email thread ID) shall be discussed and produced
                                                 18                               ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6447 Page 19 of 26


     1        to the producing party as additional metadata fields.
     2   J.   Embedded Objects. Non-image files embedded within documents, such as
     3        spreadsheets within a PowerPoint, will be extracted as separate documents
     4        and treated like attachments to the document in which they were embedded.
     5        Graphic objects embedded within documents or emails, such as logos,
     6        signature blocks, and backgrounds shall not be extracted as separate
     7        documents.
     8   K.   Compressed Files. Compression file types (e.g., .CAB, .GZ, .TAR, .Z, .ZIP)
     9        shall be decompressed in a manner that ensures a container within a container
    10        is decompressed into the lowest uncompressed element resulting in individual
    11        files. The container file itself shall not be produced.
    12   L.   Text Files. For each document, a single text file shall be provided along with
    13        the image files and metadata. The text file name shall be the same as the
    14        Bates/control number of the first page of the document. Electronic text must
    15        be extracted directly from the native electronic file unless the document was
    16        redacted, an image file, or a physical file. In these instances a text file created
    17        using OCR will be produced in lieu of extracted text.
    18   M.   Redaction. If a file that originates in ESI needs to be redacted before
    19        production, the file will be rendered in TIFF, and the TIFF will be redacted
    20        and produced. The Producing party will provide searchable text for those
    21        portions of the document that have not been redacted.
    22   N.   Native Files. Various types of files, including but not limited to spreadsheets,
    23        presentation documents, and media files, lose significant information and
    24        meaning when produced as an image. Any files that are produced in native
    25        format shall be produced with a Bates-numbered TIFF image slip-sheet
    26        stating the document has been produced in native format, as well as all
    27        extracted text and applicable metadata set forth in Paragraph IV. Documents
    28        containing privileged information will not be produced in native format.
                                                   19                                ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6448 Page 20 of 26


     1   O.   Spreadsheets. Non-privileged Excel spreadsheets shall be produced as a
     2        native document file along with the extracted text and relevant metadata set
     3        forth in Paragraph IV for the entire spreadsheet, plus a Bates-numbered TIFF
     4        image slip-sheet stating the document has been produced in native format. All
     5        spreadsheets shall be produced in a manner that maintains the existence of any
     6        formulae,    unless   the   spreadsheet    contains   privileged   information.
     7        Spreadsheets containing privileged information will not be produced in native
     8        format.
     9   P.   Word Processing Files. Any word processing files, such as Microsoft Word
    10        files, shall be produced in a manner that maintains any comments or redlined
    11        revisions, if any.
    12   Q.   Presentation Files. Any presentation files, such as Microsoft PowerPoint
    13        files, shall be produced in a manner that maintains any speaker’s notes, if any.
    14   R.   Non-Convertible Files. Certain types of files such as system, program, video,
    15        and sound files may not be amenable to conversion into anything meaningful
    16        in TIFF format. Non-privileged, non-convertible files (if not system and
    17        program files excluded from production under Section II.C, supra) will be
    18        produced natively and with a placeholder TIFF image. Each TIFF placeholder
    19        will contain the endorsed Bates number, endorsed confidentiality designation
    20        (if any), and the name of the non-convertible file, including the file extension.
    21        Some examples of file types that may not convert include file types with the
    22        following extensions: *.ai, *.aif, *.bin, *.cab, *.chi, *.chm, *.com, *.iso,
    23        *.mpg, *.mov, *.mp3, *.mpe, *.obj, *.opt, *.pbd, *.psd, *.psp, *.ram, *.res,
    24        *.rmi, *.sys, *.tmp, *.tff, *.vbx, *.wav, *.wmv, *.wma, *.wpg, and *.xfd.
    25        Other files may not be able to be converted to TIFF due to password
    26        protection, corruption, or encryption. If reasonable efforts to obtain useful
    27        TIFF images of these files are unsuccessful, these non-convertible files will
    28

                                                  20                               ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6449 Page 21 of 26


     1        also be accounted for with a TIFF placeholder. Nothing in this non-
     2        convertible file section is meant to include productions of data from databases.
     3   S.   Other ESI that is Impractical to Produce in Traditional Formats (aka,
     4        Structured Data). The Parties understand and acknowledge that certain
     5        categories of ESI are structurally complex and do not lend themselves to
     6        production as native format or other traditional formats. To the extent a
     7        response to discovery requires production of discoverable electronic
     8        information contained in a database, the Parties agree to confer to define
     9        appropriate parameters for querying the database for discoverable information
    10        and generating a report in a reasonably usable and exportable electronic file
    11        (e.g., Excel, CSV or SQL format).
    12   T.   Endorsements. The Producing Party will brand all TIFF images in the lower
    13        right-hand corner with the corresponding Bates/control numbers, using a
    14        consistent font type and size. The Bates number must not obscure any part of
    15        the underlying data. The Producing Party will brand all TIFF images in the
    16        lower left-hand corner with all confidentiality designations, as needed, in
    17        accordance with confidentiality definitions as agreed to by the Parties.
    18   U.   Exception Report.        The Producing Party shall compile and retain an
    19        exception report enumerating any unprocessed or unprocessable documents,
    20        their file type and the file location.
    21   V.   Passwords and Encryption. The parties will make reasonable efforts to
    22        locate passwords or encryption keys for ESI containing potentially responsive
    23        Extracted Text. If the Producing Party is unable to locate such passwords or
    24        encryption keys, the Producing Party will provide a coversheet which
    25        indicates the document could not be accessed.
    26   W.   Claw-Back Procedure. Any documents recalled due to a mutually agreed
    27        upon claw-back provision shall have a specific protocol followed to ensure all
    28

                                                       21                         ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6450 Page 22 of 26


     1           copies of each such document are appropriately removed from the active
     2           review system of the opposite party.
     3   III.    PRODUCTION OF PHYSICALLY STORED INFORMATION
     4           (HARD COPY DOCUMENTS)
     5   A.      TIFFs. Hard copy paper documents shall be scanned as single page, Group
     6           IV compression TIFF images using a print setting of at least 300 dots per inch
     7           (DPI). Each image shall have a unique file name, which is the Bates/control
     8           number of the document. Original document orientation shall be maintained
     9           (i.e., portrait to portrait and landscape to landscape).
    10   B.      Metadata Fields. The following information shall be produced for hard copy
    11           documents and provided in the data load file at the same time that the TIFF
    12           images and the Optical Character Recognition (OCR)-acquired text files are
    13           produced. Each metadata field shall be labeled as listed below:
    14                                                                          EXAMPLE /
                FIELD NAME        DESCRIPTION                                    FORMAT
    15
                        The production Bates number
    16    PRODBEGBATES associated with the first page of a                  ABC0000001
                        document.
    17                  The production Bates number
          PRODENDBATES associated with last page of a                       ABC0000003
    18                  document.
                        The production Bates number
    19    PRODBEGATTACH associated with the first page of                   ABC0000001
                        the parent document.
    20                  The production Bates number
          PRODENDATTACH associated   with the last page of
                        the last attachment in the                          ABC0000008
    21
                        document family.
    22
          PGCOUNT       Total number of pages for a                         00006
                        document.
    23                  The name of the primary person
          CUSTODIAN     the files belong to. This field                     Doe, John
    24                  should be populated as last name,
                        first name.
    25
          PRODVOLID     Production volume name.                             ABC_PROD001
    26                  The path to the full extracted OR
                        OCR text of the document. Text
    27    TEXTLINK      files should be named per control                   \TEXT\ABC000001.txt
                        number or Bates number if the
    28                  document is produced.
                                                      22                                ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6451 Page 23 of 26


     1

     2   C.   OCR Acquired Text Files. When subjecting Hard Copy documents to an
     3        OCR process, the resulting text should be provided for each document as a
     4        separate single text file. If technically possible, the OCR software used to
     5        process Hard Copy documents, shall maximize text quality over process
     6        speed. The text file name should match the first Bates number for that specific
     7        record and be accompanied by the .txt extension.
     8   D.   Database Load Files/Cross-Reference Files. Documents shall be provided
     9        with (a) a delimited metadata file (.dat or .txt) and (b) an image load file
    10        (.opt), as detailed in Paragraph IV.
    11   E.   Unitizing of Documents. In scanning paper documents, distinct documents
    12        shall not be merged into a single record, and single documents shall not be
    13        split into multiple records (i.e., paper documents should be logically unitized).
    14        In the case of an organized compilation of separate documents—for example,
    15        a binder containing several separate documents behind numbered tabs—the
    16        document behind each tab should be scanned separately, but the relationship
    17        among the documents in the binder should be reflected in proper coding of the
    18        beginning and ending document and attachment fields. The Parties will make
    19        their best efforts to unitize documents correctly.
    20   F.   Parent-Child Relationships. Parent-child relationships (i.e., the association
    21        between an attachment and its “parent” document) should be preserved.
    22   G.   File Names. To the extent possible, the Producing Party will maintain the
    23        filename of any hardcopy document in a separate metadata field.
    24   H.   Detachable Notes. Pages containing post-it notes or other detachable notes
    25        that obscure the underlying document should be scanned once with the
    26        detachable note intact, and then again without it, and made part of the same
    27        document.
    28

                                                     23                            ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6452 Page 24 of 26


     1   I.    Color. When color is necessary to interpret hard copy documents, they shall
     2         be produced in color.
     3   IV.   REQUESTED LOAD FILE FORMAT FOR ESI
     4   A.    Delimited Text File: A delimited text file (.DAT or .CSV) containing the
     5         fields listed in Paragraph III should be provided. The delimiters for the file
     6         can be Concordance defaults, but defined delimiters are acceptable:
     7         Comma - ASCII character 20 ( )
     8         Quote - ASCII character 254 (þ)
     9         Newline - ASCII character 174 (®)
    10   B.    File Names. To the extent possible, the Producing Party will maintain the
    11         original filename of any document in a separate metadata field.
    12   C.    Image Cross-Reference File (Load File): The Image cross-reference file
    13         (.OPT) is a comma delimited file consisting of six fields per line. There must
    14         be a line in the cross-reference file for every image in the database. The
    15         format for the file is as follows:
    16         ImageID,VolumeLabel,ImageFilePath,DocumentBreak,PageCount
    17            ▪ ImageID: The unique designation used to identify an image. This
    18               should be the Bates number of the document.
    19            ▪ VolumeLabel: The name of the volume (optional).
    20            ▪ ImageFilePath: The full path to the image file.
    21            ▪ DocumentBreak: If this field contains the letter “Y,” then this is the
    22               first page of a document. If this field is blank, then this page is not the
    23               first page of a document.
    24            ▪ PageCount: Number of pages in the document (optional).
    25         Sample Data
    26         CNTRL00000001,VOL001,\IMAGES001\CNTRL00000001.TIF,Y,,,1
    27         CNTRL00000002,VOL001,\IMAGES001\CNTRL00000002.TIF,Y,,,2
    28         CNTRL00000003,VOL001,\IMAGES001\CNTRL00000003.TIF,,,,
                                                    24                              ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6453 Page 25 of 26


     1         CNTRL00000004,VOL001,\IMAGES001\CNTRL00000004.TIF,Y,,,4
     2         CNTRL00000005,VOL001,\IMAGES001\CNTRL00000005.TIF,,,,
     3         CNTRL00000006,VOL001,\IMAGES001\CNTRL00000006.TIF,,,,
     4         CNTRL00000007,VOL001,\IMAGES001\CNTRL00000007.TIF,,,
     5   V.    REQUESTED METADATA FIELDS FOR ESI
     6                                                                 EXAMPLE /
              FIELD NAME                DESCRIPTION                     FORMAT
     7                      The production Bates number
         PRODBEGBATES       associated with the first page of a     ABC0000001
     8                      document.
                            The production Bates number
     9   PRODENDBATES       associated with last page of a          ABC0000003
                            document.
    10                      The production Bates number
         PRODBEGATTA        associated with the first page of the   ABC0000001
    11   CH                 parent document.
                            The production Bates number
    12   PRODENDATTA        associated with the last page of the
         CH                 last attachment in the document         ABC0000008
    13                      family.
    14   NATIVELINK         The full path to a native copy of a     \natives\001\ABC000
                            document.                               0001.htm
    15   PGCOUNT            Total number of pages for a             00006
                            document.
    16   ATTACHCOUNT        Number of attachments within a          0 (Numeric)
                            document family.
    17   FILENAME           The file name of a document.            Document Name.xls
    18   FROM               The name of the person in the FROM      John Doe
                            field of every email.                   <jdoe@acme.com>
    19
                            Recipients of the email. Multiple       Jane Smith
         TO                 email addresses should be separated     <jsmith@acme.com
    20
                            by semicolons.
                            Recipients in the cc: field of the      Bob Johnson
    21   CC                 email. Multiple email addresses         <bjohnson@acme.co
                            should be separated by semicolons.      m>; Sally May
    22                                                              <smay@acme.com>
                            Recipients in the bcc: field of the     John Doe
    23   BCC                email. Multiple email addresses         <jdoe@acme.com>
                            should be separated by semicolons.
    24   EMAILSUBJECT       Subject of an email.                     Re: resume
    25
         DATE TIME          Date and time when an email was         MM/DD/YYYY
         SENT               sent.                                   HH:MM:SS
    26   DOCAUTHOR          The author of a document from           John Doe
                            entered metadata.
    27   DOCTITLE           The extracted document title for a      Resume.docx
                            loose file or attachment.
    28   DATE TIME          Date and time a document was last       MM/DD/YYYY
         MOD                modified                                HH:MM:SS
                                             25                              ESI PROTOCOL
Case 3:17-cv-02366-BAS-KSC Document 277 Filed 07/18/19 PageID.6454 Page 26 of 26


     1
           FIELD NAME             DESCRIPTION                        EXAMPLE /
                                                                      FORMAT
     2                 The name of the primary person the
         CUSTODIAN     files belong to. This field should be     Doe, John
     3                 populated as last name, first name.
     4   CUSTODIAN ALL The  names of all custodians of
                       duplicates                                Doe, John; Doe, Jane

     5   FILEEXT       The file extension of a document.            Docx
         APPLICATION        Type of document by application.        MS Word, MS Excel,
     6                                                              etc.
     7
         TIMEZONE           UTC (Coordinated Universal Time). UTC
         DATE TIME          Date and time a document was            MM/DD/YYYY
     8   CREATED            created.                                HH:MM:SS
         DATE TIME          Date and time an email was received. MM/DD/YYYY
     9   RECEIVED                                                   HH:MM:SS
                            The MD5 or SHA Hash value or “de- 9CE469B8DFAD105
    10   HASH               duplication key” assigned to a          8C3B1E745001158E
                            document.                               A
    11   PRODVOLID          Production volume name.                 ABC_PROD001
    12                      The relative path to the full extracted
         TEXTLINK           OR OCR text of the document. Text \TEXT\ABC000001.t
    13                      files should be named per first Bates xt
                            number for each record.
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26
    27

    28

                                             26                              ESI PROTOCOL
